UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-05970 Cash Account Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 4/30 Date of reporting period: 10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS SEMIANNUAL REPORT TO SHAREHOLDERS Premium Reserve Money Market Shares Fund #97 Money Market Portfolio October 31, 2010 Contents 3 Information About Your Fund's Expenses 5 Portfolio Summary 6 Investment Portfolio 13 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 27 Investment Management Agreement Approval 32 Summary of Management Fee Evaluation by Independent Fee Consultant 36 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. The fund's policies and procedures for voting proxies for portfolio securities and information about how the fund voted proxies related to its portfolio securities during the 12-month period ended June 30 are available on our Web site — www.dws-investments.com (click on "proxy voting"at the bottom of the page) — or on the SEC's Web site — www.sec.gov. To obtain a written copy of the fund's policies and procedures without charge, upon request, call us toll free at (800) 621-1048. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher for the Premium Reserve Money Market Shares. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in each Fund using each Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare each Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using each Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Premium Reserve Money Market Shares Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Premium Reserve Money Market Shares .38% For more information, please refer to the Fund's prospectus. Portfolio Summary Money Market Portfolio Asset Allocation (As a % of Investment Portfolio) 10/31/10 4/30/10 Commercial Paper 31% 38% Short-Term Notes 23% 26% Repurchase Agreements 19% 12% Certificates of Deposit and Bank Notes 16% 13% Government & Agency Obligations 11% 10% Supranational — 1% 100% 100% Weighted Average Maturity 10/31/10 4/30/10 Cash Account Trust — Money Market Portfolio 51 days 41 days iMoneyNet First Tier Retail Money Fund Average* 40 days 46 days * The Fund is compared to its respective iMoneyNet Category: First Tier Retail Money Fund Average — Category includes a widely recognized composite of money market funds that invest in only first tier (highest rating) securities. Portfolio holdings of First Tier funds include US Treasury, US Other, Repos, Time Deposits, Domestic Bank Obligations, Foreign Bank Obligations, First Tier Commercial Paper, Floating Rate Notes and Asset Backed Commercial Paper. Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Asset allocation and weighted average maturity are subject to change. For more complete details about the Fund's holdings, see pages 6-12. A quarterly Fact Sheet is available upon request. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month beginning December 2010, information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 (Unaudited) Money Market Portfolio Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 15.7% Abbey National Treasury Services PLC, 0.46%, 2/2/2011 Banco Bilbao Vizcaya Argentaria SA: 0.32%, 11/1/2010 0.5%, 2/14/2011 BNP Paribas: 0.41%, 3/17/2011 0.55%, 5/13/2011 0.63%, 1/27/2011 Credit Agricole SA, 0.3%, 1/19/2011 Dexia Credit Local, 144A, 2.375%, 9/23/2011 Fortis Bank SA, 0.3%, 12/1/2010 KBC Bank NV: 0.45%, 12/10/2010 0.65%, 11/15/2010 Kommuninvest I Sverige, 0.55%, 4/19/2011 Landeskreditbank Baden-Wuerttemberg Foerderbank, 2.5%, 2/14/2011 Mizuho Corporate Bank Ltd., 0.25%, 11/18/2010 Nordea Bank Finland PLC: 0.26%, 1/12/2011 0.27%, 1/12/2011 0.6%, 2/8/2011 0.67%, 7/20/2011 Rabobank Nederland NV, 0.51%, 12/23/2010 Royal Bank of Scotland NV, 0.36%, 1/21/2011 Skandinaviska Enskilda Banken AB: 0.3%, 12/7/2010 0.3%, 12/17/2010 0.31%, 11/5/2010 Societe Generale, 0.41%, 4/26/2011 Sumitomo Mitsui Banking Corp.: 0.29%, 12/2/2010 0.3%, 1/31/2011 Total Certificates of Deposit and Bank Notes (Cost $374,458,347) Commercial Paper 31.5% Issued at Discount** Abbey National North America LLC: 0.455%, 2/1/2011 0.46%, 2/16/2011 0.9%, 1/19/2011 Amstel Funding Corp.: 0.35%, 12/6/2010 0.37%, 11/26/2010 0.38%, 11/22/2010 0.38%, 11/24/2010 Argento Variable Funding: 144A, 0.31%, 11/1/2010 144A, 0.36%, 2/9/2011 144A, 0.37%, 2/24/2011 144A, 0.48%, 12/1/2010 ASB Finance Ltd., 0.501%, 2/9/2011 Banco Bilbao Vizcaya Argentaria SA: 0.49%, 2/4/2011 0.5%, 2/16/2011 0.5%, 2/17/2011 0.5%, 2/18/2011 BNZ International Funding Ltd., 144A, 0.52%, 1/21/2011 BPCE SA: 0.47%, 11/8/2010 0.61%, 11/22/2010 Caisse d'Amortissement de la Dette Sociale, 0.25%, 2/7/2011 Citibank Credit Card Issuance Trust, 144A, 0.26%, 11/8/2010 Coca-Cola Co., 0.45%, 12/17/2010 Dexia Delaware LLC, 0.33%, 11/5/2010 DnB NOR Bank ASA, 0.25%, 12/20/2010 Google, Inc., 0.4%, 9/16/2011 Grampian Funding LLC: 144A, 0.36%, 2/3/2011 144A, 0.36%, 2/11/2011 144A, 0.37%, 1/18/2011 144A, 0.37%, 2/17/2011 144A, 0.43%, 11/1/2010 Hannover Funding Co., LLC, 0.42%, 11/19/2010 LMA Americas LLC, 144A, 0.26%, 11/19/2010 Matchpoint Master Trust, 0.27%, 11/16/2010 Merck & Co., Inc., 0.2%, 11/17/2010 Nestle Capital Corp., 0.24%, 1/14/2011 Nissan Motor Acceptance Corp., 0.36%, 11/10/2010 NRW.Bank: 0.27%, 1/4/2011 0.345%, 4/12/2011 0.42%, 3/31/2011 0.43%, 3/31/2011 Procter & Gamble Co., 0.27%, 12/1/2010 Rabobank USA Financial Corp., 0.43%, 12/13/2010 Romulus Funding Corp.: 144A, 0.32%, 11/17/2010 144A, 0.44%, 11/12/2010 Santander Central Hispano Finance Delaware, Inc.: 0.525%, 11/12/2010 0.535%, 11/15/2010 Shell International Finance BV: 0.4%, 5/2/2011 0.5%, 2/4/2011 Skandinaviska Enskilda Banken AB, 0.305%, 12/3/2010 Standard Chartered Bank: 0.32%, 12/10/2010 0.33%, 1/13/2011 0.42%, 11/5/2010 Straight-A Funding LLC: 144A, 0.24%, 11/19/2010 144A, 0.28%, 11/3/2010 Swedish Housing Finance Corp.: 144A, 0.46%, 11/30/2010 144A, 0.46%, 12/1/2010 Tasman Funding, Inc.: 144A, 0.28%, 11/23/2010 144A, 0.32%, 12/9/2010 Toyota Credit de Puerto Rico, 0.29%, 12/7/2010 Victory Receivables Corp., 144A, 0.28%, 1/10/2011 Wal-Mart Stores, Inc., 0.2%, 11/9/2010 Total Commercial Paper (Cost $751,719,129) Short-Term Notes* 22.8% Abbey National Treasury Services PLC: 0.439%, 10/17/2011 0.59%, 11/2/2011 ASB Finance Ltd., 144A, 0.386%, 12/8/2010 Bank of Nova Scotia: 0.266%, 11/23/2010 0.37%, 9/12/2011 Barclays Bank PLC: 0.576%, 7/19/2011 0.656%, 4/21/2011 BNP Paribas: 0.525%, 8/22/2011 0.538%, 4/26/2011 Canadian Imperial Bank of Commerce: 0.29%, 4/26/2011 0.46%, 4/26/2011 Commonwealth Bank of Australia, 144A, 0.312%, 1/3/2011 DnB NOR Bank ASA, 144A, 0.291%, 4/26/2011 Intesa Sanpaolo SpA, 0.37%, 10/27/2011 JPMorgan Chase Bank NA, 0.255%, 5/31/2011 National Australia Bank Ltd.: 144A, 0.286%, 1/27/2011 0.316%, 6/10/2011 Natixis: 0.39%, 10/25/2011 0.39%, 11/1/2011 0.506%, 12/14/2010 0.546%, 12/1/2010 Nordea Bank Finland PLC: 0.589%, 10/14/2011 0.589%, 10/20/2011 Rabobank Nederland NV: 0.246%, 11/22/2010 0.256%, 3/11/2011 0.296%, 5/13/2011 144A, 0.446%, 9/16/2011 144A, 1.79%, 4/7/2011 Royal Bank of Canada: 0.256%, 2/24/2011 0.41%, 8/12/2011 0.465%, 11/24/2010 Societe Generale: 0.33%, 11/16/2010 0.42%, 4/21/2011 Toronto-Dominion Bank, 0.256%, 2/4/2011 Westpac Banking Corp.: 0.289%, 4/14/2011 0.296%, 3/15/2011 0.3%, 1/10/2011 144A, 0.306%, 12/13/2010 0.306%, 6/1/2011 Total Short-Term Notes (Cost $545,063,100) Government & Agency Obligations 10.5% Other Government Related (a) 2.1% European Investment Bank: 0.21%, 11/22/2010 2.625%, 5/16/2011 General Electric Capital Corp., FDIC Guaranteed, 0.922%*, 12/9/2010 US Government Sponsored Agencies 5.3% Federal Home Loan Bank: 0.4%, 1/4/2011 0.43%, 2/22/2011 0.54%, 5/24/2011 Federal Home Loan Mortgage Corp.: 0.18%**, 11/17/2010 0.321%**, 12/7/2010 Federal National Mortgage Association: 0.156%*, 7/27/2011 0.206%**, 11/15/2010 0.244%**, 12/13/2010 0.28%**, 11/1/2010 0.296%**, 1/18/2011 0.359%**, 12/1/2010 4.68%, 6/15/2011 US Treasury Obligations 3.1% US Treasury Bills: 0.13%**, 1/27/2011 0.208%**, 9/22/2011 US Treasury Notes: 0.875%, 3/31/2011 0.875%, 5/31/2011 1.0%, 9/30/2011 4.5%, 11/15/2010 4.5%, 2/28/2011 Total Government & Agency Obligations (Cost $252,497,843) Repurchase Agreements 19.5% Banc of America Securities LLC, 0.23%, dated 10/29/2010, to be repurchased at $44,510,627 on 11/1/2010 (b) BNP Paribas, 0.23%, dated 10/29/2010, to be repurchased at $171,503,287 on 11/1/2010 (c) JPMorgan Securities, Inc., 0.22%, dated 10/29/2010, to be repurchased at $95,124,439 on 11/1/2010 (d) Morgan Stanley & Co., Inc., 0.21%, dated 10/29/2010, to be repurchased at $89,879,775 on 11/1/2010 (e) The Goldman Sachs & Co., 0.23%, dated 10/29/2010, to be repurchased at $64,296,418 on 11/1/2010 (f) Total Repurchase Agreements (Cost $465,305,857) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,389,044,276)+ Other Assets and Liabilities, Net ) Net Assets * These securities are shown at their current rate as of October 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $2,389,044,276. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) Collateralized by $42,585,535 Government National Mortgage Association, 4.5%, maturing on 2/20/2040 with a value of $45,399,970. (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Bank Zero Coupon 5/5/2011 Federal National Mortgage Association Zero Coupon 4/25/2011 Total Collateral Value (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 2/15/2020 Federal National Mortgage Association 1.0-6.0 5/25/2011- 6/25/2040 Total Collateral Value (e) Collateralized by $90,897,752 Federal National Mortgage Association, 3.5%, maturing on 11/1/2040 with a value of $91,675,766. (f) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. — Interest Only 4.0-5.5 10/15/2022- 3/15/2039 Federal Home Loan Mortgage Corp. — Principal Only Zero Coupon 10/15/2033- 12/15/2039 Federal Home Loan Mortgage Association — Interest Only 4.5-6.5 7/25/2023- 10/25/2040 Federal Home Loan Mortgage Association — Principal Only Zero Coupon 3/25/2035- 4/25/2040 Total Collateral Value 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. FDIC: Federal Deposit Insurance Corp. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Most securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (g) $
